Order entered April 8, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                                No. 05-19-01137-CR

                   NICHOLAS RYAN NADEAU, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-83228-2018

                                     ORDER

      Before the Court is appellant’s April 7, 2020 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

due on or before May 6, 2020.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE